1933 Act Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [] Pre-Effective Amendment No. [] Post-Effective Amendment No. (Check appropriate box or boxes) THE CUTLER TRUST (Exact Name of Registrant as Specified in Charter) 525 Bigham Knoll, Jacksonville, Oregon 97530 (Address of Principal Executive Offices) Registrant’s Telephone Number: (888) 288-5374 Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 (Name and Address of Agent for Service) As soon as practicable after this Registration Statement becomes effective. (Approximate Date of Proposed Public Offering) Shares of the Cutler Income Fund (Title of Securities Being Registered) It is proposed that this filing will become effective on August 26, 2012 pursuant to Rule 488. No filing fee is due because an indefinite number of shares have been deemed to be registered in reliance on Section 24(f) under the Investment Company Act of 1940, as amended. THE ELITE GROUP 1325 4th Avenue, Suite 1744 Seattle, Washington 98101 Dear Shareholder: As I have explained in previous communications, my pending retirement has made it necessary for me to find a buyer for McCormick Capital Management, Inc., the investment adviser to The Elite Group. On September , 2012, at the offices of The Elite Group and McCormick Capital Management, Inc. at 1325 Fourth Ave., Suite 1744, Seattle, Washington, we will hold a special meeting of shareholders of both The Elite Growth & Income Fund and The Elite Income Fund (together, the “Elite Funds”) commencing at 8:00a.m. The purpose of the meeting is to consider and approve a proposed reorganization whereby the Elite Growth and Income Fund and the Elite Income Fund will be reorganized into the Cutler Equity Fund and the Cutler Income Fund respectively (together, the “Cutler Funds”). If the reorganization is approved and completed, you will become a shareholder of the Cutler Funds. Cutler Investment Counsel, LLC (“Cutler”) is an investment adviser registered with the Securities and Exchange Commission and is the investment adviser to the Cutler Funds. Cutler was founded in 1977 in Los Angeles, California and reorganized in Oregon in 2003. The Board of Trustees of The Elite Group selected Cutler after a rigorous and competitive search. In particular, the Trustees were attracted to Cutler’s consistent investment performance and philosophy, ability to manage the Cutler Funds in a similar style with comparable standards of quality maintained by The Elite Group, and the emphasis on dividend-paying stocks in the Cutler Equity Fund. Additionally, Cutler’s Chief Investment Officer currently maintains an office in Bellevue, Washington and will relocate to the Elite Group’s office in downtown Seattle and will maintain the office staff, providing continuity in client services for the Elite Group’s shareholders. To ensure a smooth transition, I will continue to maintaina presence in our Seattle office and will be available as needed. Shareholders also will benefit from operational efficiencies and economies of scale that are expected to arise from the reorganization. Together with fee reductions resulting from the reorganization (described in further detail in the enclosed Prospectus/Proxy Statement), we anticipate lower net expenses for all shareholders. As a shareholder of either or both of the Elite Funds, you will be asked to vote on an Agreement and Plan of Reorganization at the special meeting of shareholders to take place on September , 2012. The Elite Group’s Board of Trustees believes that this transaction is in the best interests of the Elite Funds’ shareholders and has unanimously recommended that shareholders vote “FOR” the proposal. It is important that you vote as soon as possible. There is a separate proxy ballot for each of the two Elite Funds. If you own both funds, you must vote both proxies separately. 1. Vote by Mail. You may cast your vote by mail by signing, dating, and mailing the enclosed voting instruction form or proxy card in the postage-prepaid return envelope provided. 2. Vote by Telephone. You may cast your vote by telephone by calling the toll free number 1-800-423-1068. Please have your proxy materials, including the control number on your proxy card, available. Your vote is important no matter how many shares you own. Please take this opportunity to vote. If you have questions, please do not hesitate to call the Seattle office at 1-800-423-1068. Thank you for your participation and for your continued confidence in us. Respectfully, Dick McCormick President, The Elite Group NOTICE OF MEETING OF SHAREHOLDERS TO BE HELD ON SEPTEMBER , 2012 The Elite Group
